UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1756


SHARON B. HARRIS,

                Plaintiff - Appellant,

          v.

SUSAN BOWER SUTPHIN,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Robert S. Ballou, Magistrate
Judge. (7:14-cv-00378-RSB)


Submitted:   March 30, 2016                 Decided:   April 13, 2016


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James J. O’Keeffe, IV, JOHNSON, ROSEN & O’KEEFFE, LLC, Roanoke,
Virginia, for Appellant.     Joshua D. Goad, JOHNSON, AYERS &
MATTHEWS, PLC, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sharon B. Harris appeals from the final judgment after an

unfavorable jury verdict in her diversity personal injury action

arising from a motor vehicle accident.               The parties consented to

the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c)

(2012).     Harris appeals from the magistrate judge’s denial of

her Fed. R. Civ. P. 50 motions for judgment as a matter of law

at the conclusion of the evidence and after the jury returned

its   verdict.       Harris      also   challenges        the    adequacy    of    the

magistrate judge’s jury instructions.              We affirm.

      We review de novo the denial of Fed. R. Civ. P. 50 motions

for judgment as a matter of law.               Adkins v. Crown Auto, Inc.,

488 F.3d 225, 231 (4th Cir. 2007).                 In assessing whether there

was a sufficient evidentiary basis for the jury to return a

verdict for the nonmoving party, we must view the evidence in

the light most favorable to the nonmoving party and draw all

reasonable inferences in her favor.                 Id.; Buckley v. Mukasey,

538 F.3d 306, 321 (4th Cir. 2008).             We “may not make credibility

determinations or substitute our judgment for that of the jury.”

United States v. Kivanc, 714 F.3d 782, 795 (4th Cir. 2013).

      Our   review   of    the    briefs     and    the    record    leads    us    to

conclude    that   the    magistrate     judge      did    not    err   in   denying

Harris’ motions for judgment as a matter of law.                    We agree with



                                         2
the magistrate judge that the evidence presented an appropriate

question for the jury as to liability.

       Turning    to    Harris’      contention        that     the   magistrate    judge

improperly       instructed     the    jury,       we     note    that     we   generally

“review challenges to jury instructions for abuse of discretion,

bearing   in     mind   that   a     trial       court    has    broad    discretion   in

framing its instructions to a jury.”                      Gentry v. E. W. Partners

Club Mgmt., __ F.3d __, __, No. 14-2382, 2016 WL 851673, at *3

(4th   Cir.    Mar.     4,   2016)    (internal          quotation    marks     omitted).

Instructions are adequate “if construed as a whole, and in light

of the whole record, they adequately informed the jury of the

controlling legal principles without misleading or confusing the

jury to the prejudice of the objecting party.”                           Id. (alteration

and internal quotation marks omitted).                        Although we review de

novo whether the jury instructions were correct statements of

law, “[e]ven if a jury was erroneously instructed . . . we will

not set aside a resulting verdict” absent serious prejudice to

the challenging party’s case.                    Id.     (internal quotation marks

omitted).

       If the challenging party failed to preserve an argument by

“object[ing] on the same basis below as [s]he contends is error

on appeal,” we review for plain error.                     United States v. Zayyad,

741 F.3d 452, 459 (4th Cir. 2014); see Gentry, 2016 WL 851673,

at *6 (applying plain error standard to unpreserved challenge to

                                             3
jury    instructions).           We   conclude    that,      in     the    instant     case,

Harris is entitled only to plain error review.                               Accordingly,

Harris must establish that the district court erred, that the

error was plain, and “that the error affected her substantial

rights, meaning that there must be a reasonable probability [as

opposed      to   a   mere     possibility]      that   the        error    affected     the

outcome of the trial.”             Gentry, 2016 WL 851673, at *6 (internal

quotation marks omitted).              Moreover, “the error should only be

corrected where not doing so would result in a miscarriage of

justice      or   would      otherwise      seriously        affect        the    fairness,

integrity or public reputation of judicial proceedings.”                                 Id.

(alteration and internal quotation marks omitted).

       We    conclude     that    Harris    cannot      satisfy       the    plain     error

test.       Accordingly, we affirm the magistrate judge’s rulings on

Harris’ Rule 50 motions, and we affirm the final judgment.                                We

dispense      with      oral     argument    because         the     facts       and   legal

contentions       are   adequately      presented       in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                            4